Citation Nr: 1439382	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  07-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from July 1990 to June 1994. 

This matter comes on appeal to the Board of Veterans' Appeals (Board) from a November 2006 rating decision by the Department of Veteran's Affairs, Regional Office located in St. Petersburg, Florida (RO), which in pertinent part, denied the benefit on appeal. 

In September 2009, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  A transcript of the hearing has been associated with the claims file. 

In December 2009 and in September 2011, the Board remanded this case to the RO (via the Appeals Management Center (AMC)) for additional development.   In December 2009, the Board instructed that any outstanding identified records of pertinent treatment should be obtained and associated with the claims folder.  In addition, the Veteran was to be afforded a VA examination to determine the nature and etiology of his claimed low back disorder.  

A review of the record reflects that attempts to obtain all identified pertinent treatment records were not successful, and the Veteran was notified of those unsuccessful attempts and asked to submit any records in his possession.  The Veteran was afforded a VA examination in October 2010, and an addendum medical opinion was obtained in February 2011.  The Board finds that there has been substantial compliance with its 2009 and 2011 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The file has now been returned to the Board for further consideration.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDING OF FACT

The Veteran's current low back disorder, including degenerative arthritis and herniated disc, did not first manifested during his period of service or within the first year thereafter, and the preponderance of the competent evidence is against a finding that his current low back disorder is related to any aspect of his service.


CONCLUSION OF LAW

The criteria for service connection for low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

In a July 2006 letter, VA provided the Veteran with proper notice, including of what was necessary to establish the underlying claims of service connection, and of his and VA's responsibilities in claims development as well as notice requirements under Dingess.  VA has thereby met its obligations to notify the Veteran of the medical and other evidence needed to substantiate his claim and of what evidence he is responsible for obtaining.  Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his lay statements of argument, and available identified VA and private treatment records have been obtained.  

The Board acknowledges that VA's attempts to obtain the Veteran's treatment records from a medical facility on Governor's Island were unsuccessful.  This was apparently a civilian medical facility associated with the United States Coast Guard which has closed and no records have been made available.  The Veteran has informed VA of his own unsuccessful attempts to obtain those identified outstanding records, and his discovery that the medical facility closed after his separation from service.  The file contains an August 2012 memorandum that itemizes events and actions surrounding VA's attempts to locate any pertinent records and concludes with a formal finding that the treatment records from the Governor's Island medical facility are unavailable.  The RO informed the Veteran of the unsuccessful efforts to find his treatment records. Further, the RO has requested that the Veteran submit to VA any pertinent records, including, any additional service medical documents that he might have in his possession.

Pursuant to the Board's 2009 remand directives, VA provided the Veteran with an October 2010 VA examination and obtained a February 2011 addendum medical statement.  The 2010 VA examination report and the 2011 VA addendum medical opinion report demonstrate that the VA examiners reviewed the evidence of record, recorded the Veteran's reported medical history and findings from clinical evaluation, and rendered appropriate opinion supported by comprehensive statements.   

The Board acknowledges that both the October 2010 and the February 2011 VA examiners essentially provided non-opinions in stating that they were unable to provide a medical conclusion linking the Veteran's current diagnosed back disorder to his period of service "without resorting to speculation."  That being said, it is clear from both the 2010 and 2011 VA examiners' statement that they considered "all procurable and assembled data," by reviewing all materials available to them from the Veteran's claims file to include his service and post-service treatment records as well as the Veteran's reported medical history.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (the Court held that an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation).  

The Board finds that the October 2010 VA examination report and the February 2011 VA addendum medical statements are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 [affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim].

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has had the opportunity to testify before a member of the Board.  The record reflects that at the September 2009 Board hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).  

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for a low back disorder.  He reports that he injured his low back during his period of service while performing his duties on boats in high seas.  

During the September 2009 Board hearing, the Veteran described an incident where a 30 foot wave broadsided his Coast Guard motor boat and he fell from his coxin chair down two decks and landed on his buttocks.  He stated that this was the same incident in which he injured his right forearm and he has already been awarded service-connected for residuals.  He further testified that although he experienced low back pain since that injury, he did not seek treatment for his back problems until four or five years later.  See Board hearing transcript, pages 3 and 4.  The Veteran contends that his current low back problems are etiologically related to his reported in-service back injury. 

A review of the Veteran's service treatment records do not show he sought treatment for any back-related injury or complained of back-related problems during his period of service.  The Veteran's May 1994 examination prior to separation shows that his spine was evaluated as normal and he denied having ever experienced recurrent back pain on the associated report of medical history.  

The first medical evidence of any low back problems following the Veteran's separation from service is shown in September 2001, when the Veteran presented to VA emergency department with complaints of low back pain.  At that time, the Veteran reported that he had strained his back while throwing people in the pool.  Clinical examination revealed tenderness on palpation at T-7.  An October 2001 VA treatment record shows the Veteran sought treatment for continuous low back pain for the past three weeks following his September back injury.  It was also noted that the Veteran reported he had a history of back problems for a couple years that were related to a motor vehicle accident and he had received chiropractic and physical therapy treatment in the past. 

A March 2006 private treatment record shows that the Veteran presented with complaints of low back pain for more than 10 years and he related his current problems to a 1992 back injury during his period of service when he fell two decks on a boat.  He felt that his symptoms had progressively worsened since that time.  A private May 2006 MRI of the lumbar spine revealed findings of herniated discs, and degenerative changes in the thoracolumbar spine.  Subsequent VA and private treatment records show that the Veteran sought treatment for low back pain.  

Pursuant to the Board's December 2009 remand directives, the Veteran was afforded an October 2010 VA spine examination.  In that examination report, the VA examiner noted that the Veteran reported a history of an in-service back injury when fell down two stories and landed while on a motor boat in rough seas.  He also reported that he has sustained intermittent injuries over the years that may have worsened his back problems from that initial injury during service.  The examination report shows that the VA examiner reviewed the claims folder, including his private treatment records, and recorded the Veteran's medical history and findings from clinical examination.   Diagnoses of degenerative disc disease of the thoracic and lumbosacral spine and left radiculopathy were provided.  

Based on a review of the records, the 2010 VA examiner stated that he could not provide an opinion on the etiology of the Veteran's current degenerative disc disease without resorting to mere speculation.  In support of this medical conclusion, the VA examiner noted that the Veteran reported a credible history of an in-service back injury but there was no evidence in the service treatment records of back-related complaints during his period of service.  The VA examiner felt that it would be mere speculation to relate his current back problems to his reported in-service injury without evidence of back complaints during his period of service. 

The AMC sought another VA medical opinion from a different VA examiner based on a review of the claims folder.  In a February 2011 VA addendum medical opinion report, the VA examiner noted a review of the claims folder, including the 2010 VA examination report, and identified the pertinent evidence pertaining to the Veteran's back claim.  The 2011 VA examiner stated that a medical opinion relating the Veteran's current degenerative disc disease to his period of service could not be provided without resorting to mere speculation.  The 2011 VA examiner supported this medical conclusion by noting that the previous 2010 VA examiner had found the Veteran's reported history to be credible, but the medical records did not support the conclusion that the Veteran's current spine disorder was due to his period of service.  The VA examiner noted that the Veteran's service treatment records were silent for any complaint of or treatment for back problems and there was evidence of post-service spine trauma. The VA examiner further noted that although there was evidence of an in-service right arm trauma, those service treatment records did not record a trauma sufficient to cause a lumbar spine injury.  

Initially, the Board observes that the evidence of record does not show that the Veteran had chronic back disorder in service, at separation, or within the first year after her separation from active service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Despite the Veteran's reported history of low back pain since an in-serivce injury, there is no evidence of any back problems in the Veteran's service treatment records.  Indeed, the 1994 service examination report prior to separation revealed no abnormal findings pertaining to the Veteran's spine. The first medical evidence of any back disorder is not shown until 2001, when the Veteran sought treatment following a recent back injury. Moreover, the Veteran testified that he did not seek any treatment for back problems until four or five years after his period of service.  The evidence did not show objective findings of a diagnosed back problem during service, at separation, or for years after service.  Even though the Veteran has current diagnoses of degenerative arthritis involving his spine, it was not first diagnosed in service or within the first year after his separation from service.  See 38 C.F.R. § 3.307, 3.309. 

The remaining question on appeal is whether the Veteran's current diagnosed disorder is related to his period of service.  Here, the Board finds that the preponderance of the medical evidence is against such a finding.

Again, the Board acknowledges that the 2010 and 2011 VA examiners' medical conclusions, that they could not resolved the etiology of the Veteran's degenerative disc disease without resorting to mere speculation, are essentially non-opinions.  Non-opinions are considered inadequate, unless, it is clear that there is an inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's disability.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative"). 

Here, it is apparent from the review of the 2010 VA examination report and the 2011 VA addendum medical opinion report that the examiners' non-opinions were based upon all the obtainable data.  In support of the medical opinions, the examiners noted that the Veteran's reported medical history of in-service back injury appeared credible, but the medical evidence did not show any in-service complaints or treatment for back problems and the Veteran did not seek treatment until years after his period of service and following intervening back injury.  The VA examiners found that they were both unable to determine provide an opinion on whether the Veteran's degenerative disc disease was related to his period of service. 

The 2010 and 2011 inconclusive opinions are not probative and cannot be used in support of his claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  Notably, there is no other medical opinion of record that provides a link between the Veteran's degenerative disc disease and his period of service.  Therefore, a nexus is not established.

The Board has considered the Veteran's assertions that his current diagnosed spine disorder is related to his period of service.  However, the evidence of record does not suggest that the Veteran has medical training so as to be able to provide an etiology between his current degenerative disc disease and his period of service through his observation of his symptomatology alone.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, the determination of the nature and etiology of degenerative disc disease requires diagnostic testing and medical expertise to determine its very nature, which would extend beyond the Veteran's capabilities to assess continuity of symptoms.  

The Board acknowledges that service connection can also be award based on continuity to symptomatology of a chronic disease, even though the chronic condition was not shown in service or during an applicable presumption period as long as all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes the Veteran's general lay assertions that he has experienced low back pain since his reported in-service back injury.  

Although the Veteran is competent to attest to the onset and continuity of his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Board considers that the Veteran's lay reports of continuity of low back symptoms are not credible, because his current reports are inconsistent with his denial of recurrent back problems in 1994 and he has an interest in any financial benefit awarded to the Veteran.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

In sum, the weight of the evidence is against a finding that the Veteran's current spine disorder is related to his period of service.  The Board finds that the preponderance of the medical evidence is against a finding that any current diagnosed spine disorder is etiologically related to the Veteran's period of service.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.  


ORDER

Entitlement to service connection for a low back disorder is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


